Exhibit 10.1
GIBRALTAR INDUSTRIES, INC.
2005 EQUITY INCENTIVE PLAN
 
Award of Restricted Units
 
     THIS AWARD made to Henning N. Kornbrekke (the “Recipient”) as of this 5th
day of January, 2009.
Recitals:
     Effective as of April 1, 2005, Gibraltar Industries, Inc. (the “Company”)
adopted an equity based incentive compensation plan known as the Gibraltar
Industries, Inc. 2005 Equity Incentive Plan (the “Plan”).
     The Compensation Committee has recommended to the Board of Directors that
the Company grant an award of Restricted Units to the Recipient under the terms
of the Plan.
     In connection with the recommendation of the Compensation Committee
described above, the Board of Directors has approved the granting of an Award of
One Hundred Thousand (100,000) Restricted Units to the Recipient.
     The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.
     The Compensation Committee has recommended and the Board of Directors has
approved, the issuance of an Award of Restricted Units to the Recipient on the
terms and conditions contained in this instrument.
Grant of Award:
     NOW, THEREFORE, the Company hereby grants to the Recipient, One Hundred
Thousand (100,000) Restricted Units on the following terms and conditions:
     1. Award of Restricted Units. Subject to the terms and conditions of this
Award instrument (“Instrument”), the Recipient is hereby granted an Award of One
Hundred Thousand (100,000) Restricted Units. Any reference in this Instrument to
Restricted Units shall be deemed to refer only to the Restricted Units granted
pursuant to the Award reflected in this Instrument together with any additional
Restricted Units credited to the Recipient with respect to the Restricted Units
referred to above pursuant to the anti-dilution provisions of the Plan.
     2. Restriction on Transfer. Except as set forth in Sections 3 and 4 below,
the Restricted Units shall be subject to the Restrictions on transfer set forth
in Section 5.02 of the Plan.

 



--------------------------------------------------------------------------------



 



     3. Lapse of Restrictions; Expiration of Restricted Period. The Restrictions
shall lapse with respect to the Restricted Units awarded by this Instrument and
the Restricted Period shall expire with respect to the total number of
Restricted Units as follows: provided that the Recipient is employed by the
Company: (i) the Restrictions shall lapse and expire with respect to Thirty
Three Thousand Three Hundred Thirty Three (33,333) Restricted Units on
January 4, 2010; (ii) the Restrictions shall lapse and expire with respect to
Thirty Three Thousand Three Hundred Thirty Four (33,333) Restricted Units on
January 4, 2011; and (iii) the Restrictions shall lapse and expire with respect
to Thirty Three Thousand Three Hundred Thirty Three (33,334) Restricted Units on
January 4, 2012.
     4. Lapse of Restrictions Upon Certain Terminations of Employment.
Notwithstanding any provisions of Section 5.06 of the Plan to the contrary, if
the Recipient’s employment with the Company is terminated due to his death or as
a result of the Recipient being considered disabled within the meaning of
Section 409A(2)C) of the Code, the Restrictions on any Restricted Units which
have not lapsed as of the date the Recipient’s employment is terminated for
either such reasons shall lapse on the date the Recipient’s employment is
terminated for either such reasons. In addition (and notwithstanding any
provisions of Section 5.06 of the Plan to the contrary), if the Recipient’s
employment is terminated by the Company for any reason other than “for cause” as
defined in Section 5 below, the Restrictions on any Restricted Units which have
not lapsed as of the date the Recipient’s employment is terminated for any such
reasons shall lapse on the earlier of: (a) the end of the six (6) month period
which begins on the first day following the date the Recipient’s employment is
terminated; and (b) the date of the Recipient’s death.
     5. Forfeiture of Restricted Units Upon Certain Terminations of Employment.
If the Recipient’s employment with the Company is terminated either at the
election of the Recipient or by the Company “for cause” as defined in the
following sentence, any Restricted Units credited to the bookkeeping account
established for the Recipient in connection with this Award with respect to
which the Restrictions have not lapsed shall be forfeited as of the date the
Recipient’s employment is terminated for either of such reasons. For purposes of
this Award, the Recipient’s employment with the Company shall be deemed to have
been terminated “for cause” if the Compensation Committee determines (and
provides the Recipient a written statement of its determination) that the
Recipient has engaged in egregious acts or omissions which have resulted in
material injury to the Company and its business.
     6. Lapse of Restrictions Upon a Change in Control. As provided for by
Article 9 of the Plan, upon the occurrence of a Change in Control, the
Restrictions applicable to any Restricted Units which have not lapsed prior to
the date the Change in Control has occurred shall lapse on the date the Change
in Control occurs.
     7. Form of Payment. Except as otherwise provided by Article 9 of the Plan,
upon the lapse of the Restrictions on the Restricted Units contained in this
Award, the Company shall issue to the Recipient a stock certificate representing
the number of Shares of Common Stock represented by the Restricted Units (and
any related Dividend Equivalent Units) with respect to which the Restrictions
have lapsed, together with cash equal to the Fair Market Value, determined as of
the date the Restrictions have lapsed, of any fractional Restricted Units as to

-2-



--------------------------------------------------------------------------------



 



which the Restrictions have lapsed.
     8. Applicability of the Plan. Except as otherwise provided by this
Instrument, the terms of the Plan shall apply to the Award described in this
Instrument and the rights of the Recipient with respect to such Award. This
Instrument, together with the Plan, contains all the terms and conditions of the
Award described herein and the rights of the Recipient with respect to such
Award.
     9. Notices. Any notices or other communications given in connection with
this Agreement shall be mailed, and shall be sent by registered or certified
mail, return receipt requested, to the indicated address as follows:
If to the Company:
Gibraltar Industries, Inc.
3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary
If to the Recipient:
Henning N. Kornbrekke
Corporate Headquarters

or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.
     10. Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meaning provided to such terms by the Plan.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first set forth above.

            GIBRALTAR INDUSTRIES, INC.
      /s/ Paul M. Murray       Name:   Paul M. Murray      Title:   Senior Vice
President of
Human Resources and
Organizational Development     

-3-